DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6 have been examined.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  In the fourteenth line of claim 1, and again in the eighteenth line, “vehicle sale’s data” presumably should be “vehicle sales data”.  In the twenty-fourth and twenty-fifth lines of claim 1, “the electronic notifications is configured” is ungrammatical, and could further pose a 35 U.S.C. 112 problem, since there is no antecedent basis for a plurality of electronic notifications; it is therefore presumed to be intended to mean “the electronic notification is configured”, or else could be “the electronic message is configured”. At the end of the eighteenth line, and also at the end of twenty-sixth line, the word “and” can probably best be deleted.  Conversely, the word “and” should be included at the end of the twenty-ninth line of claim 1, after “vehicle trim level,”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  The word “for” in the third line should be removed; “a price range for which the dealer entity specifies” should be “a price range which the dealer entity specifies”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “by the sell” in the sixteenth line.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed for examination purposes that “by the sell” is intended to mean “by the seller entity”.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “The computer-implemented method of claim 4” in the first line.  There is insufficient antecedent basis for this limitation in the claim, claim 4 having been canceled.  Claim 6 is presumed for examination purposes to depend from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method for managing the sale of a vehicle in a marketplace, which is an abstract idea in the field of certain methods of organizing human activity, specifically commercial interactions. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, also as set forth below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a computer-implemented method, and therefore falls within the statutory category of process, as do its dependents (Mayo test, Step 1).  Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of managing the sale of a vehicle in a marketplace, which is an abstract idea.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific steps of the claims, such as receiving a set of buying preferences for used vehicles of a dealer entity; listing on the online used-vehicle marketplace, a used vehicle for sale by a seller entity; matching, with at least one server of the online used-vehicle marketplace, a set of seller’s used vehicle attributes with the set of buying preferences for used vehicles of the dealer entity; and notifying the dealer entity, via an electronic message, of the match do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.  Official notice is taken that servers and electronic messages (e.g., emails, text messages, and notifications displayed on webpages) have long been well-understood, routine, and conventional.  Official notice is further taken that having at least one computer processor has long been well-understood, routine, and conventional.  Vishik et al. (U.S. Patent Application Publication 2006/0195333) discloses, “Purchasing and other transactions routinely occur over the Internet in electronic marketplaces.” (Paragraph 2.)  Liu et al. (U.S. Patent Application Publication 2002/0027901) discloses (in paragraph 8): “Already, marketplaces on the Internet (i.e., virtual marketplaces) are well known and increasingly diverse in direction, content and business model.  Ebay, Yahoo, E*Trade and Amazon are examples, each facilitating transactions, including the selling, buying and auctioning of merchandise and the provision of services, with and among enterprises and individuals.  The merchandise services comprise a wide variety, from books to automobiles, to stocks, to calendaring, that seems ever expanding in breadth.”  Vieira (U.S. Patent Application Publication 2015/0019365) discloses (paragraph 5): “Online marketplaces are also well-known …. Other well-known sites provide reverse auctions, wherein sellers compete to obtain business from the buyer.”  Paragraphs 4 and 53 of Vieira are also of interest.  Claim 1 also recites that the method further comprises “providing a vehicle pricing algorithm that sets a selling price of the used vehicle at a level that motivates a faster sale from the seller entity to the dealer entity, wherein the pricing algorithm uses a machine learning algorithm to determine the faster sale.”  The use of a pricing algorithm is not in itself technological; a human being could provide or implement such an algorithm.  Regarding the machine learning algorithm, Oehrle et al. (U.S. Patent Application Publication 2014/0214835) discloses (paragraph 49), “Machine learning algorithms are well known in the art, the specifics of which need not be described in detail herein.  Any suitable machine learning algorithm may be used in the context of the embodiments, including for example, Stochastic Gradient Descent, Random Forests, complementary Naïve Bayes, Principal Component Analysis, Support Vector Machines (SVM), and/or other well-known machine learning algorithms.”  Paragraphs 24 and 58 of Oehrle also refer to machine learning algorithms as being well-known.  Claim 1 then recites that a set of historical vehicle [sales] data with the dealer entity is used to determine a discount in the selling price pf the used vehicle based on an intended period to sell set by the [seller entity], and that a Neural Network is used to select a proper sample size of the historical vehicle [sales] data.  The first clause need not in itself be technological, as determining a discount as recited need not involve technology.  Regarding the second clause, Riordan et al. (U.S. Patent Application Publication 2006/0234635) discloses (paragraph 21), “Conventional static or dynamic neural networks may be chosen, for example, as neural networks, such as e.g. feed-forward (heteroassociative) networks”.  Craig (U.S. Patent Application Publication 2009/0250211) discloses (paragraph 7), “One example of a conventional method for selecting stimulation candidates includes artificial neural network programs that can be ‘trained’ with a set of input and output parameters.”  Hence, neural networks and their use in making selections were well-understood, routine, and conventional years before inventor’s provisional filing date. 
Claim 1 as amended further recites that the electronic message is triggered to the dealer entity based on a specified buying preference, wherein the trigger is set by at least one of an alert using a text message, electronic mail, and a push notification when a vehicle corresponding to the specified buying preference is listed on the online-vehicle marketplace, and wherein the electronic [notification] is configured and customized by the dealer entity as per the set of buying preferences.  
As set forth above, and as was set forth in the previous Office Action, and the Office Action before that, official notice is taken that servers and electronic messages (e.g., emails, text messages, and notifications displayed on webpages) have long been well-understood, routine, and conventional.  Having the electronic notification configured and customized by the dealer entity as per the set of buying preferences is not explicitly technological, and, even if it involves use of a computer which is instructed to send the electronic notification under specified conditions, that is not technologically novel, and is parallel to what a potential buyer can instruct a fellow human being to do, namely to give a notification if a seller offers for sale an item that meets a set of buying preferences.  Having a computer apply an abstract idea, or using well-understood, routine, and conventional technology such as email or text messaging to send a notification relating to a commercial operation, does not raise a claim directed to an abstract idea to significantly more.  Claim 1 as amended further recites, “wherein the set of buying preferences for used vehicles of the dealer entity comprises a vehicle category, a vehicle make, a vehicle model, a year of vehicle manufacture, and vehicle trim level,” which is not in itself technological.  Claim 1 as amended yet further recites, “wherein the set of buying preferences for used vehicles of the dealer entity comprises a location/geographic region the dealer is willing to purchase from”, which is not in itself technological.  Thus, the technology of claim 1 merely involves appending well-understood, routine, conventional activities previously known to industry, and specified at a high level of generality, to the judicial exception (Mayo test, Step 2B).
Examiner has also considered dependent claim 6 in full.  Claim 6, which is treated as depending from claim 1, recites, “wherein the set of buying preferences for used vehicles of the dealer entity comprises a price range which the dealer entity specifies”, which is not in itself technological.  Thus, the limitation of claim 6, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed method to significantly more than an abstract idea.   

Non-Obvious Subject Matter
Claims 1 and 6 are objected to, rejected under 35 U.S.C. 112, and rejected under 35 U.S.C. 101, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Nelson (U.S. Patent 6,922,674), discloses a computer-implemented method (Title; Figure 1; column 4, line 46, through column 5, line 26) for managing the sale of a vehicle in an online used-vehicle marketplace, comprising: receiving a set of buying preferences for a used vehicle or vehicles of a buyer (column 2, line 58, through column 3, line 14; column 9, lines 20-30; column 12, line 64, through column 13, line 8; Figures 6, 8, and 9).  Nelson does not disclose that the buyer is a dealer entity, but Heppe (U.S. Patent Application Publication 2011/0161193) teaches that automotive dealers act as buyers (paragraphs 4 and 15).  Nelson discloses listing, on the online used-vehicle marketplace, a used vehicle for sale by a seller entity (column 8, lines 41-47; column 14, line 54, through column 15, line 9; Figures 1 and 5); matching a set of seller’s used vehicle attributes with the set of buying preferences for used vehicles of the buyer entity (column 6, lines 47-59; column 14, lines 54-63; Figures 1 and 9); and discloses sending confirmation to a buyer, which can be by a web page displaying a purchase request number (column 13, lines 28-36; Figure 9), a web page being a form of electronic message.  Nelson also discloses a server or servers for carrying out the operations of his invention (Figures 1 and 6; column 4, lines 27-59; column 8, line 64, through column 9, line 19).
Nelson does not disclose providing a vehicle pricing algorithm that sets a selling price of the used vehicle at a level that motivates a faster sale from the seller entity to the dealer entity, wherein the pricing algorithm uses a machine learning algorithm to determine the faster sale, but Yuan (U.S. Patent Application Publication 2015/0348120) teaches an algorithm to automatically adjust prices, and teaches configuring prices of inventory a retailer wishes to move more quickly (paragraph 27), Miller et al. (U.S. Patent Application Publication 2014/0279167) teaches using machine learning in the context of generating price estimates (paragraph 53; note also, e.g., paragraphs 11, 12, and 51 for background), and Oehrle et al. (U.S. Patent Application Publication 2014/0214835) teaches different kinds of machine learning algorithms as well known (paragraph 49).  Nelson does not disclose that the electronic message is triggered to the dealer entity based on a specified buyer preference, wherein the trigger is set by an alert using text messaging, electronic mail, and a push notification when a vehicle corresponding to the specified buyer preference is listed on the online-vehicle marketplace, wherein the electronic notification is configured and customized by the dealer entity as per the set of buying preferences, but Goldberg et al. (U.S. Patent Application Publication 2016/0086216) teaches triggering an electronic message to a consumer (recall that the dealer entity is in this situation a vehicle buyer) based on a specified buyer preference, wherein the trigger is set by an alert using a push notification which may involve text messaging, and/or electronic mail when a product corresponding to the specified buyer preference is listed as available for sale; the electronic notification may be treated as configured and customized by the consumer in that the consumer’s expressed buyer preferences result in the consumer being sent certain electronic notifications, and not other notifications that would be sent to consumers with different preferences (paragraphs 66-72; note paragraph 71 in particular).
Nelson discloses that vehicle records can include vehicle make and vehicle model (column 7, line 46, through column 8, line 8; Figures 4 and 5), that a potential buyer may request information regarding a specific make and model (column 11, lines 42-65; Figure 7), and that a buyer may specify information for a vehicle to purchase comprising vehicle make, a vehicle model, and the like (column 12, lines 56-63; Figure 9).  Nelson does not disclose that the set of buying preferences also comprises a vehicle category, although “vehicle type” (column 6, line 60, through column 7, line 8; column 7, lines 46-57; Figure 4) is suggestive, but McCluskey (U.S. Patent Application Publication 2014/0143095) teaches searching by vehicle category (Figures 4, 5, 6, and 26; paragraphs 31, 32, and 49).  Nelson discloses a vehicle year (column 7, lines 46-57; column 8, lines 9-19; Figure 4), and further discloses vehicle model year in new vehicle and used vehicle request records (column 13, lines 37-53; column 14, lines 4-18; Figures 10 and 11).  Although the model year might not necessarily be the year of manufacture, it surely could be expected to be sometimes.  Nelson does not disclose that the set of buying preferences comprises a vehicle trim level, but Heppe teaches the trim level of vehicles (paragraphs 27, 38, and 39), and in particular, teaches a user selecting his choice of trim (paragraph 41).  Yet further, and redundantly, McCluskey teaches a database of vehicles including such information as the trim level of each vehicle (paragraph 15).
Nelson discloses that buyers and dealers may specify locations/geographic regions, including an area from which a buyer is willing to purchase vehicles (column 6, line 47, through column 7, line 8).  However, Nelson does not disclose that a neural network is used to select a proper sample size of the historical vehicle sales data.  Neural networks are well-known, as taught, for example, by Riordan et al. (U.S. Patent Application Publication 2006/0234635) (paragraph 21); however, neither Riordan nor any other prior art of record discloses that a neural network is used to select a proper sample size of historical data. 

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.  Claims 1 and 6, as amended, are now found non-obvious under 35 U.S.C. 103, although this is due to additional limitations, rather than to the arguments made by Applicant.  Given the disclosures of the multiple prior art references applied in making prior art rejections in the previous Office Action, Examiner does not believe that the rejections relied on impermissible hindsight.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Applicant’s argument states with the present amendments, the Office’s rejection would include four prior art references.  Examiner replies that in the previous Office Action, five prior art references were used in rejecting claim 1, with a sixth, McCluskey, applied to dependent claims 3-6.  A rejection at least might be proper using all six, plus a seventh reference against the new limitations of claim 1, if such a reference had been found.
Claims 1 and 6 are objected to for informalities, and rejected under 35 U.S.C. 112, as a result of uncorrected previous errors, and new problems arising from the amendment of May 5, 2022.  These errors, however, could be corrected, Examiner trusts, without too much difficulty.
Claims 1 and 6 are also rejected under 35 U.S.C. 101, and this is not easily solved.  Examiner recognizes the duty to make decisions in accordance with the Supreme Court’s ruling in Alice Corporation v. CLS Bank, with other precedents, and with the 2019 Revised Patent Subject Matter Eligibility Guidance, but is not persuaded that doing so should result in finding the pending claims eligible under §101.  
Applicant describes claim 1, first, as integrated into [an] electronic messaging system, and communicating via an electronic text-messaging network, email network, or a push notification network.  Secondly, Applicant states that claim 1 (as amended) utilizes machine learning, and is explicitly implemented by a computer processor.  However, Examiner maintains that these features amount to using well-understood, routine, and conventional technology to implement commercial interactions, rather than a form of integration into a practical application that overcomes §101 eligibility rejections.  To quote from the rejection of November 5, 2021: 
Examiner agrees that sufficient integration into a practical application can provide good reason for claims to be found patent eligible under §101, even if they are at some level directed to an abstract idea.  However, the mere presence of some actual technology does not make an abstract idea in commercial interactions or some other field sufficiently integrated into a practical application for purposes of §101 analysis under the Mayo test.  In the previous Office Action of August 24, 2020, Examiner’s Response to Arguments section set forth the case for maintaining the §101 rejections, referring to the Alice v. CLS Bank and Ultramercial v. Hulu precedents; what was written then is reiterated now.  The inclusion of the element of using a machine learning algorithm, which the prior art (Oehrle) shows to have been well-understood, routine and conventional before inventor’s earliest priority date, does not provide reason to change Examiner’s conclusion regarding the patent-ineligibility of the instant claims.  Applicant does not cite any precedent to the contrary, or otherwise present a fresh or persuasive argument that would give Examiner reason to change his position.
Examiner maintains that this still describes the situation, even with the specific claim language being amended.  In the rejection of August 24, 2020, Examiner wrote:
The present claims are not, to the best of Examiner’s knowledge, an exact match to the claims in any precedential decision, but they are analogous to the claims in several court precedents.  Specifically, they are analogous to the representative claim in the Ultramercial, Inc. v. Hulu, LLC decision, in which a method claim included, inter alia, “a third step of providing the media product for sale at an Internet website”, and therefore could not be carried out without the use of computer and telecommunication technology.  The Court of Appeal for the Federal Circuit found the claims patent-ineligible, and wrote “The claims’ invocation of the Internet also adds no inventive concept.  As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.”
The use of instant messaging [and] electronic mail should therefore also not be sufficient to save otherwise abstract claims from ineligibility under § 101.

Additionally, Examiner calls Applicant’s attention to the decision in FairWarning IP, LLC v. Iatric Systems, Inc., in which the court ruled, “Simply requiring computer implementation of an otherwise abstract-idea process, as FairWarning would require of the claim, does not make the claims patent-eligible.”  Yet further, the judge set forth his reasons at greater length, and in particular wrote:
Moreover, the claims here are not like those we found patent eligible in Enfish.  In that case, we explained that the claims were “specifically directed to a self-referential tale for a computer database.”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016).  The claims were thus “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer.  Id. at 1336.  The claims here, in contrast, are not directed to an improvement in the way computers operate, nor does FairWarning contend as much.  While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather that the patented method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 637f.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”)  Thus here, as in Electric Power, “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power, 2016 WL 4073318 at *4.  
In short, precedents such as Enfish do not put an end to the making of valid rejections under 35 U.S.C. 101 for being directed essentially to an abstract idea, and that not every claim that recites the use of a computer or digital communication is thereby patent-eligible.
In FairWarning IP, LLC, v. Iatric Systems, Inc., the claims were directed to a method of detecting improper access of a patient’s protected health information (PHI) in a computer environment, and to a corresponding system; and yet the claims were found patent-ineligible, despite the recitation of computer technology, and of a computer environment such the method could not be performed, and the system could not operate, without the use of computers.  The case for patent-eligibility there would appear stronger than the case for finding the instant claims patent-eligible.
	The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Craig (U.S. Patent 8,794,316) is the patent issued on the application published as U.S. Patent Application Publication 2009/0250211, and cited in the 35 U.S.C. 101 rejections above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications can be faxed to the examiner at 571-273-6762, or emailed to @uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 24, 2022